Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 has been placed in record and considered by the examiner.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
According to pages 4-6 of 7, Applicant's argument with respect to the cited references  fail to teach the limitation according to claim 1 and similar to claim 4, "a reflectance (Rc) of the coupling member, a transmittance (Tp1) the first transparent display panel, and a transmittance (Tp2) of the second transparent display panel satisfy the following relationship: 0.8Tp1≤Rc≤1.2Tp1 and 0.8 Tp2≤Rc≤1.2Tp2.", is not persuasive.
Mizuuchi discloses wherein a reflectance (Rc) (111; Fig. 11) of the coupling member (2; Fig. 1A-12B) (connection portion 2 has a reflection film 111; Para. 0061; Fig. 11), a transmittance (Tp1) (laser beam; Para. 0087) the first transparent display panel (104; Figs. 1A-1B), and a transmittance (Tp2) (laser beam; Para. 0087) of the second transparent display panel (103; Figs. 1A-1B) (The optical switch control circuit 135 is connected to the optical switch 132 provided to the connection portion 2 and makes a switching action to enable or disable a supply of a laser beam to the first and second light guiding plate units 3 and 4 from the connection portion 2 by controlling the optical switch 132.; Para. 0087, ….The first and second liquid crystal panel units 305 and 306 enable a display of a moving image by adjusting transmittance of liquid crystals according to the image information.; Para. 0122).
However, does not specifically disclose wherein a reflectance (Rc), a transmittance (Tp1), and a transmittance (Tp2) satisfy the following relationship: 0.8Tp1≤Rc≤1.2Tp1 and 0.8 Tp2≤Rc≤1.2Tp2.
In an analogous art, Sakai discloses wherein a reflectance (Rc), a transmittance (Tp1), and a transmittance (Tp2) satisfy the following relationship: 0.8Tp1≤Rc≤1.2Tp1  (0.8 (60.1) ≤(69.3) ≤1.2(60.1); see Table 1 Example 5, therefore satisfying the equation as claimed; Para. 0179) and 0.8Tp2≤Rc≤1.2Tp2 (TP2 is rejected under the same premise because it would just be repeating the same steps as in TP1.; see Table 1, Para. 0179). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sakai to the system of Mizuuchi in order to achieve excellent production efficiency.
Furthermore, Examiner carefully received that the reference Mizzuuchi further discloses the amended “wherein the transmittance (Tp1) of the first transparent display panel (104; Figs. 1A-1B) is obtained by measuring light irradiated from a bottom surface of the first transparent display panel (104; Figs. 1A-1B) and passing through a top surface of the first transparent display panel (104; Figs. 1A-1B), and the transmittance (Tp2) of the second transparent display panel (103; Figs. 1A-1B) is obtained by measuring light irradiated from  a bottom surface of the second transparent display panel (103; Figs. 1A-1B) and passing through a top surface of the second transparent display panel (103; Figs. 1A-1B) (The luminometer 131 measures luminance of outside light illuminating the first display portion 103 and outputs the measurement result to the display control circuit 133, the light amount control circuit 134, and the optical switch control circuit 135. The optical switch 132 makes a switching action to enable or disable a supply of a laser beam to the first and second light guiding plate units 3 and 4 for the display portions 103 and 104 from the connection portion 2 according to a control signal from the optical switch control circuit 135.; Paras. 0086-0087, Figs. 14A-14B)”
Therefore, the combination of Mizuuchi and Sakai teaches the argument limitations as presented above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuuchi et al. (US# 2010/0315574 hereinafter Mizuuchi) in view of Sakai et al. (US# 2016/0178964 hereinafter Sakai).
Referring to claim 1, Mizuuchi discloses a tiled transparent display device (a plurality of liquid crystal display panel units disposed tile-wise and using a planar light source device formed of linearly aligned fluorescent lamps on the back side and across a plurality of the liquid crystal display panel units; Para. 0009; Figs. 1A-1B), comprising:
a first transparent display panel (104; Figs. 1A-1B);
a second transparent display (103; Figs. 1A-1B) panel adjacent to the first transparent display panel (104; Figs. 1A-1B); and
a coupling member (2; Fig. 1A-12B) disposed between the first transparent display panel (104; Figs. 1A-1B) and the second transparent display panel (103; Figs. 1A-1B) (connection portion 2 between display portions 103 and 104; Figs. 1A-1B) wherein a reflectance (Rc) (111; Fig. 11) of the coupling member (2; Fig. 1A-12B) (connection portion 2 has a reflection film 111; Para. 0061; Fig. 11), a transmittance (Tp1) (laser beam; Para. 0087) the first transparent display panel (104; Figs. 1A-1B), and a transmittance (Tp2) (laser beam; Para. 0087) of the second transparent display panel (103; Figs. 1A-1B) (The optical switch control circuit 135 is connected to the optical switch 132 provided to the connection portion 2 and makes a switching action to enable or disable a supply of a laser beam to the first and second light guiding plate units 3 and 4 from the connection portion 2 by controlling the optical switch 132.; Para. 0087, ….The first and second liquid crystal panel units 305 and 306 enable a display of a moving image by adjusting transmittance of liquid crystals according to the image information.; Para. 0122),
wherein the transmittance (Tp1) of the first transparent display panel (104; Figs. 1A-1B) is obtained by measuring light irradiated from a bottom surface of the first transparent display panel (104; Figs. 1A-1B) and passing through a top surface of the first transparent display panel (104; Figs. 1A-1B), and the transmittance (Tp2) of the second transparent display panel (103; Figs. 1A-1B) is obtained by measuring light irradiated from  a bottom surface of the second transparent display panel (103; Figs. 1A-1B) and passing through a top surface of the second transparent display panel (103; Figs. 1A-1B) (The luminometer 131 measures luminance of outside light illuminating the first display portion 103 and outputs the measurement result to the display control circuit 133, the light amount control circuit 134, and the optical switch control circuit 135. The optical switch 132 makes a switching action to enable or disable a supply of a laser beam to the first and second light guiding plate units 3 and 4 for the display portions 103 and 104 from the connection portion 2 according to a control signal from the optical switch control circuit 135.; Paras. 0086-0087, Figs. 14A-14B).
However, does not specifically disclose wherein a reflectance (Rc), a transmittance (Tp1), and a transmittance (Tp2) satisfy the following relationship: 0.8Tp1≤Rc≤1.2Tp1 and 0.8 Tp2≤Rc≤1.2Tp2.
In an analogous art, Sakai discloses wherein a reflectance (Rc), a transmittance (Tp1), and a transmittance (Tp2) satisfy the following relationship: 0.8Tp1≤Rc≤1.2Tp1  (0.8 (60.1) ≤(69.3) ≤1.2(60.1); see Table 1 Example 5, therefore satisfying the equation as claimed; Para. 0179) and 0.8Tp2≤Rc≤1.2Tp2 (TP2 is rejected under the same premise because it would just be repeating the same steps as in TP1.; see Table 1, Para. 0179). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Sakai to the system of Mizuuchi in order to achieve excellent production efficiency.
Referring to claim 2, Mizuuchi as modified by Sakai teaches wherein the reflectance (Rc) of the coupling member, the transmittance (Tp1) of the first transparent display panel, and the transmittance (Tp2) of the second transparent display panel satisfy the following relationship: 0.95Tp1≤Rc≤1.05Tp1 (.95 (60.1)≤(69.3)≤1.05 (60.1); see Table 1 Example 5, therefore satisfying the equation as claimed; Para. 0179) and 0.95Tp2≤Rc≤1.05Tp2 (TP2 is rejected under the same premise because it would just be repeating the same steps as in TP1.; see Table 1, Para. 0179)).
Referring to claim 3, Mizuuchi as modified by Sakai teaches the claimed invention except for wherein a transmittance of the coupling member is greater than 0 and less than 0.1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein a transmittance of the coupling member is greater than 0 and less than 0.1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Referring to claim 4, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 5, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                                       /NELSON M ROSARIO/Examiner, Art Unit 2624                                                           Primary Examiner, Art Unit 2624